UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 o TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000- 52630 TURKPOWER CORPORATION (formerly Global Ink Supply Co.) (Exact name of small business issuer as specified in its charter) Delaware 26-2524571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Park Avenue Suite 1600 New York, New York 10017 (Address of principal executive offices) (212) 984-0628 (Issuer's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Check whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one): Yes o Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 142,329,521 shares of Common Stock, as of October 12, 2011. TurkPower Corporation Page Number Explanatory Note 2 Item 6- Exhibits 3 Signature 4 1 Table of Contents Explanatory Note The purpose of this amendment on Form 10-Q/A to the Quarterly Report on Form 10-Q of TurkPower Corporation for the quarterly period ended August 31, 2011 is to furnish Exhibit 101 to the Form 10-Q within the 30-daygrace periodprovided for the initial submissions of interactive data files in accordance with Rule 405(a)(2) of Regulation S-T. This amendment on Form 10-Q/A does not change any other items in the Form 10-Q as originally filed, nor does this amendment on Form 10-Q/A reflect subsequent events occurring after the original filing date of the Form 10-Q. 2 ITEM 6. EXHIBITS (a)Exhibit index Exhibit Number Description 4.1 Form of Warrant to Purchase Common Stock of TurkPower Corporation (incorporated by reference to TurkPower Corporation’s Form 10-Q filed October 24, 2011) TurkPower Corporation 18% Secured Promissory Note due February 22, 2012 (incorporated by reference to TurkPower Corporation’s Form 10-Q filed October 24, 2011) 4.3 Security Agreement, dated August 22, 2011, by and among TurkPower Corporation, Turkpower Enerrji Sanayi ve Ticaret Anonim Sirketi and Chase Financing Inc. (incorporated by reference to TurkPower Corporation’s Form 10-Q filed October 24, 2011) 4.4 Registration Rights Agreement, dated August 22, 2011, by and among TurkPower Corporation and the Investors parties thereto (incorporated by reference to TurkPower Corporation’s Form 10-Q filed October 24, 2011) 31.1 Section 302 Certification Of Chief Executive Officer and Chief Financial Officer 32.1 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 – Chief Executive Officer and Chief Financial Officer 101.INS* XBRL Instance Document* 101.SCH* XBRL Taxonomy Extension Schema Document* 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB* XBRL Taxonomy Extension Label Linkbase Document* 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document* *Pursuant to applicable securities laws and regulations, the Company is deemed to have complied with the reporting obligation relating to the submission of interactive data files in such exhibits and is not subject to liability under any anti-fraud provisions of the federal securities laws as long as the Company has made a good faith attempt to comply with the submission requirements and promptly amends the interactive data files after becoming aware that the interactive data files fail to comply with the submission requirements. Users of this data are advised that, pursuant to Rule 406T, these interactive data files are deemed not filed and otherwise are not subject to liability. 3 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. November 16, 2011 TURKPOWER CORPORATION (Registrant) By:/s/Ryan E. Hart Name: Ryan E. Hart Title: Chief Executive Officer and Chief Financial Officer (principal executive and financial officer) 4
